DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment, filed 01/06/2021, has been entered. 
Response to Arguments
Applicant’s arguments, see pages 8-9, filed 01/06/2021, with respect to the rejection(s) of claim(s) 8 and 12 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 USC 103.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Cox et al (US 2007/0196011 hereinafter Cox) in view of Krupyshev et al (US 2012/0195717 hereinafter Krupyshev) or Caveney et al (US 2016/0293467 hereinafter Caveney) or Schaller (US 2008/0276867 hereinafter Schaller).
With respect to claim 8, Cox (Figs. 3-5) teaches a substrate processing method, comprising: 

transferring the substrate (W) from the first substrate processing chamber (201) through a substrate transfer chamber (110);
transferring the substrate (W) to a second substrate processing chamber (202) through the substrate transfer chamber (110); and 
processing the substrate (W) in the second substrate processing chamber (202);
transferring the substrate (W) to a substrate metrology module (210) in the substrate processing tool (100); 
performing metrology on the substrate (W) in the substrate metrology module (211). ([0035], [0046-0053])
Cox fails to explicitly disclose wherein the substrate is transferred from the first processing chamber to the metrology chamber then to the second processing chamber.
However, Cox teaches alternative embodiments wherein the metrology chamber (211) can be utilize between processing steps of the processing method. ([0048])
In light of this disclosure, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to transfer the substrate from the first substrate processing chamber to the metrology chamber and then to the second substrate processing chamber, as Cox teaches this configuration can be utilized to allow intermediate inspection and measuring of the substrate during substrate processing. ([0047-0048])

However, Cox fails to explicitly disclose wherein the substrate metrology module has a first end connected to the substrate transfer chamber and a second end connected to a transfer system.
Krupyshev teaches a substrate processing method, wherein the load lock chamber (200) includes sensors for monitoring characteristics of the workpiece (substrate). ([0024])
Caveney teaches a substrate processing method, wherein the load lock chamber (102A, 102B) may perform substrate metrology and has a first end connected to the transfer chamber (104A) and a transfer system (108). ([0032])
Schaller teaches a substrate processing method, wherein the load lock chamber (104) may be used as a processing chamber, degas chamber, or inspection station (metrology) and has a first end connected to the transfer chamber (108) and a transfer system (102). ([0075])
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to utilize the load lock chambers of Cox as a metrology chamber, as Krupyshev, Caveney, and/or Schaller all teach this is a well-known way to utilize a load lock chamber in a substrate processing method which can reduce the number of chambers that must be utilized. See MPEP 2143 (C) Use of known technique to improve similar devices (methods, or products) in the same way.
With respect to claim 9, Cox (Figs. 3-5) in view of Krupyshev/Caveney/Schaller teaches the substrate processing method of claim 8, wherein the substrate metrology module (211) is directly coupled to the substrate transfer chamber (110) by a gate valve. ([0036], [0046], [0052-0053] a plurality of slit valves are used to isolate the process chambers)
With respect to claim 10, Cox (Figs. 3-5) in view of Krupyshev/Caveney/Schaller teaches the substrate processing method of claim 8, wherein the first substrate processing chamber (201) is configured for performing a film deposition process, and the second processing chamber (202) is configured for performing an etching process. ([0036-0039] the processing chambers (201) and (202) can be configured for a number of deposition and etching processes)
With respect to claim 11, Cox (Figs. 3-5) in view of Krupyshev/Caveney/Schaller teaches the substrate processing method of claim 8, wherein the substrate metrology module (211) includes one or more analytical tools that measure one or more material properties of a substrate or thin films and layers formed on the substrate (W). ([0053, 0059, 0062] the metrology module is able to measure material properties of the substrate and layers formed thereon)
With respect to claim 21, Cox (Figs. 3-5) in view of Krupyshev/Caveney/Schaller teaches the substrate processing method according to claim 8, further comprising:
loading the substrate into the transfer system (104); ([0047])
transferring the substrate from the transfer system (104) to the substrate transfer chamber (110) via a load lock chamber (106A,106B); ([0047]) and 

Claims 12-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cox in view of Krupyshev/Caveney/Schaller in view of Kaufman-Osborn et al (US 2017/0350004 hereinafter Kaufman).
With respect to claim 12, Cox (Figs. 3-5) teaches a substrate processing method, comprising 
processing a substrate (W) in a first substrate processing chamber (201) of a substrate processing tool (100); ([0036-0039] the first chamber can be a deposition chamber)
transferring the substrate (W) from the first substrate processing chamber (201) through a substrate transfer chamber (110);
transferring the substrate (W) to a second substrate processing chamber (202) through the substrate transfer chamber (110); and 
processing the substrate (W) in the second substrate processing chamber (202); ([0036-0039] the second chamber can be an etching chamber)
transferring the substrate (W) to a substrate metrology module (210) in the substrate processing tool (100); 
performing metrology on the substrate (W) in the substrate metrology module (211). ([0035], [0046-0053])
Cox fails to explicitly disclose wherein the substrate is transferred from the first processing chamber to the metrology chamber then to the second processing chamber.

In light of this disclosure, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to transfer the substrate from the first substrate processing chamber to the metrology chamber and then to the second substrate processing chamber, as Cox teaches this configuration can be utilized to allow intermediate inspection and measuring of the substrate during substrate processing. ([0047-0048])
Cox teaches wherein the substrate processing method comprises a load lock chamber (106A, 106B) with a first end connected to the substrate transfer chamber (110) and a second end connected to a transfer system (104). ([0047])
However, Cox fails to explicitly disclose wherein the substrate metrology module has a first end connected to the substrate transfer chamber and a second end connected to a transfer system.
Krupyshev teaches a substrate processing method, wherein the load lock chamber (200) includes sensors for monitoring characteristics of the workpiece (substrate). ([0024])
Caveney teaches a substrate processing method, wherein the load lock chamber (102A, 102B) may perform substrate metrology and has a first end connected to the transfer chamber (104A) and a transfer system (108). ([0032])
Schaller teaches a substrate processing method, wherein the load lock chamber (104) may be used as a processing chamber, degas chamber, or inspection station 
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to utilize the load lock chambers of Cox as a metrology chamber, as Krupyshev, Caveney, and/or Schaller all teach this is a well-known way to utilize a load lock chamber in a substrate processing method which can reduce the number of chambers that must be utilized. See MPEP 2143 (C) Use of known technique to improve similar devices (methods, or products) in the same way
Cox fails to explicitly disclose the substrate containing an exposed surface of a first material layer and an exposed surface of a second material layer; forming a self-assembled monolayer (SAM) on the substrate in a first substrate processing chamber; depositing a film on the first material layer and film nuclei on the self- assembled monolayer in the second substrate processing chamber; removing the film nuclei from the self-assembled monolayer by etching in the third substrate processing chamber.
Kaufman (Figs. 1-8), in a related art application, teaches providing a substrate with an exposed surface that is placed in a pre-clean chamber (102) to enable selective SAM adsorption, wherein the SAM may bond to a dielectric of metal oxide material; ([0022-0023])
forming a SAM treatment process on the substrate in a second process chamber (104); ([0025])
a third process chamber (106) configured to enable deposition on the surface not covered by the SAM ([0026])

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to utilize the substrate processing method of Cox to form a SAM as taught by Kaufman, as Cox teaches an exemplary processing method that can be readily used to form a SAM that has metrology performed thereon to ensure the film is formed as desired. ([0022-0027]) See MPEP 2143 (A) Combining prior art elements according to known methods to yield predictable results.
With respect to claim 13, Cox (Figs. 3-5) in view of Krupyshev/Caveney/Schaller in view of Kaufman (Figs. 1-8) teaches the substrate processing method of claim 12, wherein the substrate metrology module (211) is directly coupled to the substrate transfer chamber (110) by a gate valve. ([0036], [0046], [0052-0053] a plurality of slit valves are used to isolate the process chambers)
With respect to claim 14, Cox (Figs. 3-5) in view of Krupyshev/Caveney/Schaller in view of Kaufman (Figs. 1-8) teaches the substrate processing method of claim 12, further comprising performing a treatment process on the substrate in a fourth substrate processing chamber using a reactive treatment gas, heat-treatment, or a combination thereof. ([0075], [0097] a wet clean process may be performed to remove a native oxide layer, particles and other contaminants)
With respect to claim 15, Cox (Figs. 3-5) in view of Krupyshev/Caveney/Schaller in view of Kaufman (Figs. 1-8) teaches the substrate processing method of claim 12, wherein the first material layer includes a dielectric 2 and Cu materials)
With respect to claim 16, Cox (Figs. 3-5) in view of Krupyshev/Caveney/Schaller in view of Kaufman (Figs. 1-8) teaches the substrate processing method of claim 12, wherein the second material layer includes a metal layer. ([0022-0025] the SAM may bond to dielectric or metal material; the substrate has exposed SiO2 and Cu materials)
With respect to claim 17, Cox (Figs. 3-5) in view of Krupyshev/Caveney/Schaller in view of Kaufman (Figs. 1-8) teaches The substrate processing method of claim 16, wherein the metal layer contains Cu, Al, Ta, Ti, W, Ru, Co, Ni, or Mo. ([0022-0025] the SAM may bond to dielectric or metal material; the substrate has exposed SiO2 and Cu materials)
With respect to claim 19, Cox (Figs. 3-5) in view of Krupyshev/Caveney/Schaller in view of Kaufman (Figs. 1-8) teaches the substrate processing method of claim 12, wherein a density of the SAM is greater on the second material layer than on the first material layer. ([0025] the density of the SAM is greater on the metal than the dielectric)
With respect to claim 20, Cox (Figs. 3-5) in view of Krupyshev/Caveney/Schaller in view of Kaufman (Figs. 1-8) teaches The substrate processing method of claim 12, wherein the SAM includes a plurality of molecules containing a head group, a tail group, and a functional end group, wherein the head group includes a thiol, a silane, or a phosphonate. ([0020-0023])
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Cox in view of Krupyshev/Caveney/Schaller in view of Kaufman in view of Farm et al (US 2017/0323776 hereinafter Farm).
With respect to claim 18, Cox (Figs. 3-5) in view of Krupyshev/Caveney/Schaller in view of Kaufman (Figs. 1-8) teaches the substrate processing method of claim 12, wherein a film is formed by ALD, but fails to explicitly disclose wherein the film includes a metal oxide.
Farm, in a related art application, teaches the formation of a SAM on a substrate and further forming a metal oxide on the substrate surface via ALD, wherein the film is a metal oxide.  (Abstract, [0030])
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to form the film of Cox in view of Kaufman to be a metal oxide as taught by Farm, as Farm teaches the use of a SAM on a substrate can improve the selective deposition of metal oxides. ([0030]) See MPEP 2143 (C) Use of known technique to improve similar devices (methods, or products) in the same way.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M GALVIN III whose telephone number is (571)272-0559.  The examiner can normally be reached on M-F: 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH M GALVIN III/Primary Examiner, Art Unit 2898